Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 Match 2022 and 16 February 2022 has been entered.
The art rejection over claim 19 has been overcome in view of the amendment to claim 1. Applicant's arguments with respect to the art rejection over claims 1, 3-9 and 18 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 July 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  In this claim, the hyphen in “poly-(meth)acrylate” should be deleted. This is because the hyphen in this word is with respect to the rules of chemical nomenclature. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 now recites the broad recitation that Y can be a (poly)alkoxylene having 1-15 carbon atoms, and the claim also recites that when Y is a (poly)alkoxylene, Y is -CH2-O-(CH2)2-, -CH2-O-(CH2)3-, -CH2-O-CH2-O-CH2-, -(CH2)2-O-(CH2)2- or -CH2-O-CH2-O-(CH2)2- which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 19, which depends from claim 1, teaches Y is a (poly)alkoxylene having 1-15 carbon atoms which is broader in scope than the proviso added to claim 1 in the amendment of 16 February 2022 which states that when Y is a (poly)alkoxylene, it is -CH2-O-(CH2)2-, -CH2-O-2)3-, -CH2-O-CH2-O-CH2-, -(CH2)2-O-(CH2)2- or -CH2-O-CH2-O-(CH2)2-. Thus claim 19 is indefinite since it teaches embodiments excluded from claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19, which depends from claim 1, teaches Y is a (poly)alkoxylene having 1-15 carbon atoms. This teaching is broader in scope than the teaches in claim 1 which teaches that when Y is Y is a (poly)alkoxylene, it is -CH2-O-(CH2)2-, -CH2-O-(CH2)3-, -CH2-O-CH2-O-CH2-, -(CH2)2-O-(CH2)2- or -CH2-O-CH2-O-(CH2)2-. Therefore, claim 19 no longer further limits or defines claim 1 since it teaches embodiments excluded from claim 1. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Interpretation
The definition for the poly(alkoxylene) in claim 1 is being limited to the formulas given in the added proviso. 
Claim Rejections - 35 USC § 103
	Claims 1, 3-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 11,021,651.
 	The teachings of this patent are found in its provisional application and thus this reference is prior art under 35 USC 102(a)(2).
	This reference teaches a nanostructure, which includes a nanoparticle (col. 12, lines 39-55) having a ligand of formula I attached thereto. The ligand of formula I includes the formulas R3-(OCH2CHR1A)x-(OCH2CHR1B)y-R2-SH, when z=0, and where R2 is C1-20 alkyl; R3 can be a C1-20 alkyl, which includes methyl; R1A and R1B are independently H or C1-20 alkyl, which include methyl; x is 1-100 and y is 1-100. The preferred R2 is ethylene, the preferred x is 10-20 and the preferred y is 1-10 (col. 3, lines 22-37) and it teaches the ligand preferably contains poly(ethylene oxide) or  poly(propylene oxide) blocks (col. 2, lines 26-33), which means R1A=R1B=H or R1A=R1B=CH3  This ligand suggests the claimed first material where X is SH, Y is R2, which includes C1-15 alkyl (or alkylene) and is preferably ethylene; and R3-(OCH2CHR1A)x-(OCH2CHR1B)y suggests the claimed Z when R1A and R1B are the same and are either H or methyl (ethylene oxide or propylene oxide) and R3 is methyl and the total amount of x and y is 2-200, preferably 11-30. The taught broad total of 2-200 overlaps the claimed x range and the preferred total of 11-30 falls within the claimed x range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.
3-(OCH2CHR1A)x-(OCH2CHR1B)y-R2-SH,  would have the formula R3-(OCH2CHR1A)x-(OCH2CHR1B)y-R2-S- when bonded to the taught nanoparticles, where the sulfur anion bonds to the cationic sites on the surface of the nanoparticles. Thus the reference teaches the X of claims 1 and 18, suggests the Y of claim 1 and suggests the Z of claim 1.
	Column 3, lines 1-21 teaches the nanostructure comprises a core and optionally at least one shell comprising at least two of Zn, Cd, S, Se and Te. The taught core comprises a Group 13 element, such as In, and a Group 15 element such as P. The reference teaches that there can be two shell layers, which reads upon the claimed double shell layers of claim 6 and that one layer is composed of ZnS and the other is composed of ZnSe. These nanostructures suggest the nanoparticle of claims 3-6. Column 5, lines 9-10 and columns 19-22 teach the nanostructure are quantum dots, which means they are semiconducting light emitting nanostructures or nanoparticles. 
	The reference teaches a composition of at least one population, or a plurality, of the taught nanostructures, in at least one resin, which can be a UV curable (meth)acrylate monomer or  a (meth)acrylate resin, which is a poly(meth)acrylate (col. 29, line 4-45). The taught at least resin reads upon the claimed second material of claim 1 and the taught plurality meets the requirement of claim 8. The reference that when the resin is a UV curable resin, the composition can further comprise a polymerization initiator (col. 30, lines 11-16), which reads upon the additional material of claim 7. 
	The nanostructure comprises about 0.0001-2 wt% of the composition, overlaps the range of claim 9. The reference teaches the composition can contain a first ligand different from the 
Response to Arguments
	Applicants’ arguments have been considered but are not convincing. The arguments are based on the taught ligand having formula II but the rejection is based on the taught ligand having formula I, where z=0. Since these arguments do not address the ligand of the rejection, they have been no weight and do not overcome the rejection.
	The arguments with respect to the taught ligand having formula (I) are not convincing. While the reference does not exemplified a ligand of formula I that falls within the claimed formula, the taught preferred R3-(OCH2CHR1A)x-(OCH2CHR1B)y- part of the taught ligand where x+y is 11-20 and OCH2CHR1A and OCH2CHR1B are the same and either are both ethylene oxide or propylene oxide clearly suggests to one of ordinary skill in the art the claimed Z formula since it falls within the claimed Z formula and the taught preferred R2 of ethylene clearly suggests to one of ordinary skill in the art the claimed Z formula since it falls within the claimed Y definition. The teachings that z is 0 or 1 clearly suggests to one of ordinary skill in the art embodiments where z is 0 and R4 is not present. Thus these teachings of the preferred limitations in the reference gives sufficient guidance for one of ordinary skill in the art to readily envision the claimed ligand formula from the taught ligand formula. 
	While the resins disclosed in the argues columns 4 and 10 do not include (meth)acrylate monomers or (meth)acrylate resins; the resins of columns 28-40 does include (meth)acrylate monomer or (meth)acrylate resins. Thus the reference does suggest the claimed (meth)acrylate monomer or poly(meth)acrylate. The rejection is maintained.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/21/22